DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the remarks and amendments received 30 August 2021. Claims 1-20 are pending. Claims 1, 4, 6, 7, 9, 12, 15, 16, 18, 19, & 20 are amended.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "process parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 11, from which claim 12 depends recites “. . . one parameter of the process. . . .” It is not clear that these two parameters are intended by applicant to refer to the same parameter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0079155 to Hudson et al. (‘155 hereafter) in view of “Cure monitoring of smart composites using Fiber Bragg Grating based embedded sensors” to Murukeshan et al. (Murukeshan et al. hereafter)
Regarding claim 1, ‘155 teaches a method of in-process cure monitoring of a material, the method comprising; embedding at least one sensor at a first location, and at least one line that is operatively connected to the into a material to be cured (Abstract); exciting waves into the material during curing of the material at a second location that is spaced apart from the first location to form guided waves that propagate through material from the second location to the first location (Abstract); and measuring at least one wave metric of the guided waves at the first location utilizing the sensor (Abstract). ‘155 does not teach fiber Bragg gratings. 
In the same field of endeavor, cure monitoring, Murukeshan et al.  teaches the method where the sensor is selected from the group consisting of fiber Bragg gratings (FBGS) and phase-shifted FBGS (PS-FBGS), optical line operative connected, causing light to propagate through the optical line (FIG 1) and receiving the propagated light, including measuring a wavelength spectrum oscillation to determine local strain at the first location induced by the guided waves propagating through the material as well as strain induced by the curing of the material (FIGs 1, 3 and 4) for the benefit of monitoring resin transfer and curing progress. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘155 with those of Murukeshan et al.  for the benefit of monitoring cure and resin advancement.
Regarding claim 2, ‘155 teaches the method wherein the at least one sensor comprises a plurality of sensors (paragraph 0009).
Regarding claim 3, ‘155 teaches the method further comprising utilizing the at least one measured wave metric to determine information for at least one of a phase transition of the material; and a material property of the material (paragraph 0010).
Regarding claim 4, ‘155 teaches the method wherein measuring the at least one wave metric includes measuring at least one of a time of arrival of the guided waves at the second location; and an amplitude of the guided waves at the second location (paragraph 0009).
Regarding claim 5, ‘155 teaches the method further comprising measuring at least one wave metric of the material at a third location that is spaced apart from the first location and the second location (paragraph 0009); determining a group velocity for guided waves between 
Regarding claim 6, ‘155 teaches the method wherein exciting at least one wave into the material during curing of the material comprises exciting guided waves having at least first and second center frequencies, and wherein the first center frequency is not equal to the second center frequency (paragraph 0046).
Regarding claim 7, ‘155 teaches the method wherein the material comprises a thermosetting polymer (Claim 6); the curing process comprises heating or cooling the thermosetting polymer material to a prescribed temperature (claim 6).
Regarding claim 8, ‘155 teaches the method further comprising adjusting at least one parameter of the curing process based, at least in part, on a wave metric measured at the second location (abstract).
Regarding claim 9, ‘155 teaches the method wherein the material property comprises at least one of viscosity, degree of cure, cure rate, and mechanical properties (Claim 8).
Regarding claim 10, ‘155 teaches the method wherein the measured wave metric comprises a measured wave amplitude at the second location (paragraph 0009).
Regarding claim 11, ‘155 teaches the method further comprising comparing a measured wave amplitude to an expected wave amplitude; adjusting at least one parameter of the curing process based on differences between the measured wave amplitude and the expected wave amplitude (Claim 10).
Regarding claim 12, ‘155 teaches the method wherein the at least one process parameter is selected from the group consisting of a temperature, pressure, and time at an elevated temperature (paragraph 0014).
Regarding claim 13, ‘155 teaches the method wherein the wave metric comprises time of arrival at the second location; and further comprising comparing the measured time of arrival to an expected time of arrival to determine a difference; adjusting at least one curing process parameter based, at least in part on the difference (claim 12).
Regarding claim 14, ‘155 teaches the method further comprising utilizing empirical data to determine a correlation between the measured wave metric and a cure state of the material (claim 13).
Regarding claim 15, ‘155 teaches the method wherein the material comprises a multi-layer sheet of fiber reinforced polymer matrix material having opposite first and second side surfaces forming acoustic boundaries; and further comprising positioning the fiber reinforced polymer matrix material on a support surface with the second side surface facing the support surface; positioning an actuator on the first or second side of the fiber reinforced polymer matrix at the first location; embedding the optical line and a plurality of the sensors in the fiber reinforced polymer matrix material prior to curing the fiber reinforced polymer matrix material (paragraph 0037).
Regarding claim 16, ‘155 teaches a method of in-process cure monitoring of a material, the method comprising operatively connecting at least one sensor to a fiber reinforce polymer matrix material at a first location (Abstract); operatively connecting at least one line to the sensor (FIG 1 item 14); exciting waves into the fiber reinforced polymer matrix material during 
In the same field of endeavor, cure monitoring, Murukeshan et al.  teaches the method where the sensor is selected from the group consisting of fiber Bragg gratings (FBGS) and phase-shifted FBGS (PS-FBGS), optical line operative connected, causing light to propagate through the optical line (FIG 1) and receiving the propagated light, including measuring a wavelength spectrum oscillation to determine local strain at the first location induced by the guided waves propagating through the material as well as strain induced by the curing of the material (FIGs 1, 3 and 4) for the benefit of monitoring resin transfer and curing progress. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘155 with those of Murukeshan et al.  for the benefit of monitoring cure and resin advancement.
Regarding claim 17, Murukeshan et al.  teaches the method wherein the at least one optical sensor is configured to reflect and/or filter light having predefined wavelengths (Pg. 154 Section 2 “Sensor Principle”) for the reasons stated above.
Regarding claim 18, ‘155 teaches the method further comprising utilizing the measured wave matric to determine information concerning at least one of a phase transition of the Fiber reinforced polymer matrix composite material (paragraph 0010); and a material property of the fiber reinforced polymer matrix material ( claim 2).
Regarding claim 19, ‘155 teaches the method wherein measuring at least one wave metric includes measuring at least one of a time of arrival of the guided waves at the second location; and an amplitude of the guided wave at the second location (paragraph 0009).
Regarding claim 20, Murukeshan et al.  teaches the method wherein the optical sensor is bonded to a surface of the fiber reinforced polymer matrix material prior to curing (Pg. 154 Section 3. “Experimental configuration”) for the reasons stated above.
Response to Arguments
Applicant’s arguments, see remarks, filed 30 August 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ‘155 in view of Murukeshan et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743